        Case 1:21-cr-00040-TNM Document 83-1 Filed 07/08/21 Page 1 of 4




                                            U.S. Department of Justice

                                            Channing D. Phillips
                                            Acting United States Attorney

                                            District of Columbia


                                            Judiciary Center
                                            555 Fourth St., N.W.
                                            Washington, D.C. 20530


                                          July 6, 2021

VIA Email
Lindy Urso, Esq.
lindy@lindyursolaw.com
Counsel for Defendant McCaughey

Lauren Cobb, Esq.
Lauren_Cobb@fd.org
Counsel for Defendant Stevens

Elizabeth Mullin
Elizabeth_Mullin@fd.org
Counsel for Defendant Judd

Carlos Diaz-Cobo
info@cdcesq.com
Counsel for Defendant Quaglin

Elizabeth Toplin
Elizabeth_Toplin@fd.org
Counsel for Defendant Morss

Kathleen Gaughan
Kathleen_Gaughan@fd.org
Counsel for Defendant Morss

Shawn Mihill
SMihill@virginialawoffice.com
Counsel for Defendant Sills

Tim Anderson
timanderson@virginialawoffice.com
Counsel for Defendant Sills
        Case 1:21-cr-00040-TNM Document 83-1 Filed 07/08/21 Page 2 of 4




       Re:    United States v. Patrick McCaughey, Tristan Stevens, Christopher Quaglin, and
David Judd, Robert Morss, and Geoffrey William Sills 21-CR-40 (TNM) -


Dear Defense Counsel:

The U.S. Capitol Police have arranged one new date for a crime scene walkthrough of the
Capitol. The tour date and time is Saturday, August 14, 2021, at 1:00 p.m., and the tour will
last approximately two hours. If you cannot attend on August 14, please be advised that
additional dates will be scheduled in the future.

If you wish to participate in the August 14 walkthrough, please email me at
Melissa.jackson@usdoj.gov and paralegal Mariela Andrade at Mariela.Andrade@usdoj.gov, and
provide the following information:
   o   Names, phone numbers and email contact information for any counsel or investigators who will
       be participating in the tour.
   o   Case(s), Case number(s), and AUSA assigned to each case.

The conditions of the U.S. Capitol Police for participating in the walkthrough are as follows:
   o   The tours are restricted to counsel and one investigator. You may not bring any other guests. A
       paralegal or legal assistant may function as an investigator for this purpose.
   o   The public/non-public areas are identified on the attached list. Photos are only allowed in the
       public areas. Any person who takes photos in the non-public areas will be asked to leave the
       tour and be banned from further tours.
   o   The tours will be led by officers and questions about the events of January 6 will not be
       permitted. If you have such questions, you may direct them to me.
   o   Masks must be worn at all times.




                                                  2
        Case 1:21-cr-00040-TNM Document 83-1 Filed 07/08/21 Page 3 of 4




With respect to transportation, please be advised that there is no parking provided. The closest
metro stop is Capitol South (Blue/Orange line).

I look forward to hearing from you.

                                             Sincerely,

                                             CHANNING PHILLIPS
                                             Acting United States Attorney




                                                     Jocelyn Bond
                                                     Assistant United States Attorney
Enclosure(s):
cc:




                                                 3
Case 1:21-cr-00040-TNM Document 83-1 Filed 07/08/21 Page 4 of 4




                               4
